Citation Nr: 0932855	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-24 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether an appeal on the issue of entitlement to 
compensation for residuals of a left ankle fracture under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) was timely.  

2.  Entitlement to compensation for residuals of a left ankle 
fracture under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 
to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to compensation 
for residuals of a left ankle fracture under the provisions 
of 38 U.S.C.A. § 1151 (West 2002).  

The issue of entitlement to compensation for residuals of a 
left ankle fracture under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On March 18, 2006, the Veteran was notified by the RO 
that his claim for entitlement to compensation for residuals 
of a left ankle fracture under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) had been denied.  

2.  On July 17, 2006, a notice of disagreement was received 
from the Veteran's representative.  

3.  On August 2, 2006, a statement of the case was provided 
to the Veteran on the issue.  

4.  On August 20, 2007, a substantive appeal was received by 
the RO.  

5.  Although the Veteran's substantive appeal as to the issue 
was not submitted within a year of the issuance of the 
original RO decision, or within two months of the issuance of 
the statement of the case, the Board accepted testimony on 
the timeliness issue as well as the merits of the underlying 
claim at two Board hearings held in April 2008 and June 2009.  


CONCLUSION OF LAW

A timely substantive appeal was filed concerning the 
March 13, 2006, rating decision that denied the Veteran's 
claim for entitlement to compensation for residuals of a left 
ankle fracture under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302, 20.303, 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2008).  A notice of disagreement must be 
filed with the agency of original jurisdiction within one 
year from the date on which the agency mails notification of 
the determination to the Veteran.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302(a) 
(2008).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2008).  

As a general rule, a substantive appeal must be filed within 
sixty days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002); 38 C.F.R. § 20.302 (2008).  If an appeal 
is not perfected within the time specified by the regulation, 
the RO's determination becomes final.  38 U.S.C.A. § 7105(c) 
(2008).  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002).  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (West 2002).  Except in cases 
where the submission of additional evidence requires the 
issuance of a supplemental statement of the case pursuant to 
38 C.F.R. § 19.31, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. §§ 20.303(b), 20.304 (2008).  

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this five-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. § 
20.305 (2008).  The legal holidays are listed in 38 C.F.R. § 
20.306.  

A review of the file reveals that on March 18, 2006, the 
Veteran was notified by the RO that his claim for entitlement 
to compensation for residuals of a left ankle fracture under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) had been 
denied.  On July 17, 2006, a notice of disagreement was 
received by the RO from his representative, and he was 
provided a statement of the case on the issue on 
August 2, 2006.  

In applying the laws and regulations discussed above, in 
order to be considered timely, the Veteran's substantive 
appeal needed to be received by either October 2, 2006 (60-
days from the day the statement of the case was mailed to 
him) or March 18, 2007 (one-year from the from the date of 
mailing of the notification of the determination being 
appealed), whichever date is later.  Here, the later date is 
March 18, 2007; however, the Veteran's substantive appeal was 
not received until August 20, 2007.  Hence, it was not timely 
- even with consideration of the mailbox rule.  Moreover, 
there is no indication in the file that the Veteran requested 
an extension.  

However, in a recent case, Percy v. Shinseki, No. 05-2961, 
(U.S. Vet. App. Apr. 17, 2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the language 
included in 7105(d)(3) is permissive; hence, VA may waive any 
issue of timeliness either explicitly or implicitly.  In 
Percy, the Court noted that VA essentially treated the claim 
as if it was timely for five years before the Board raised 
the issue, including two years after the Board hearing was 
held on the claim.  Therefore, VA waived any objections it 
might have had to the timeliness of filing.  

In the present case, the Board raised the matter of timelines 
as soon as the Veteran presented for his initial Board 
hearing in April 2008.  However, the Board also accepted 
testimony on the merits of the claim at that time.  
Additionally, the Veteran was afforded another Board hearing 
in June 2009 on the timeliness issue; however, testimony on 
the merits of the claim was also accepted at that hearing.  
Therefore, under the circumstances presented herein, the 
Board concludes that the Board has implicitly waived the 
issue of timeliness in this case.  As such, the Veteran's 
appeal may be considered timely.  To this extent, the claim 
is granted.  


ORDER

The appeal on the issue of entitlement to compensation for 
residuals of a left ankle fracture under the provisions of 
38 U.S.C.A. § 1151 (West 2002) was timely; to this extent 
only the claim is granted.  




REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c) 
(2008).

The Veteran maintains that he fractured his left ankle when 
he was allowed to leave a VA medical facility where he was 
being treated for a psychiatric disability.  Essentially, he 
asserts that he fractured the ankle as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination in association with not keeping him in a locked 
ward during his treatment in July 1991.  The VA medical 
reports do show that he was hospitalized in July 1991, but 
that he left the facility against medical advice and fell in 
a ditch, fracturing his ankle.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Here, given the Veteran's assertions and the demonstrated 
current residuals of a left ankle fracture, the Board finds 
that a VA medical opinion is warranted to properly adjudicate 
the claim under the provisions of 38 U.S.C.A. § 1151 and 
ascertain whether the proper standard of care was utilized 
with regard to the Veteran's treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available medical and 
administrative records pertaining to the 
Veteran's period of VA hospitalization in 
July 1991 are obtained and associated with 
the claims file.  

2.  Refer the Veteran's file for a VA 
examination by an appropriate specialist 
in psychiatry.  The claims file must be 
made available to, and reviewed by, the 
examiner prior to providing the requested 
opinion.  After a complete review of the 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that the Veteran's left ankle 
fracture was the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing hospital 
care, medical or surgical treatment, or 
examination in association with his 
hospitalization for a psychiatric 
disability; or due to an event not 
reasonably foreseeable.  Reasons and bases 
for all conclusions and opinions should be 
provided.  

3.  After completion of all appropriate 
development, readjudicate the Veteran's 
claim.  If the action taken is adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________                                  
_______________________
    M. R VAVRINA	                                                                 
NANCY RIPPEL
Acting Veterans Law Judge			Acting Veterans Law 
Judge
 Board of Veterans' Appeals			 Board of Veterans' 
Appeals


__________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


